Citation Nr: 0617577	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-10 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for depression on a 
direct basis or as secondary to service-connected low back 
condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1981 to February 
1988.

This appeal is from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has not examined the veteran in conjunction with either 
claim at issue.  The controversy in the evidence is such that 
examinations are necessary regarding both claims at issue.  
38 C.F.R. §§ 3.159(c)(4); 38 C.F.R. § 3.304(f)(3) (2005).

A possibly significant private medical record in the claims 
file is substantially unreadable, apparently because of a 
malfunction in photocopying.  VA should obtain another copy.

A VA outpatient record of November 1994 references depression 
secondary to low back pain.  Other outpatient records mention 
treatment of depression.  Further evaluation of cause is 
warranted.

The veteran's psychiatric and substance dependency treatment 
records include multiple psychiatric histories comprising 
family, social, military, sexual, and 


substance abuse elements.  There are contradictions such as 
denials and affirmations of sexual abuse or trauma; some 
histories provided for treatment report sexual 
assault or abuse in the military, others do not.  Some 
reports put first use of drugs and alcohol during childhood.

There are service medical records that include the veteran's 
report of beginning use of cocaine shortly after an alleged 
sexual assault and VA medical records that note the veteran's 
report of beginning use of cocaine in 1992.  She has reported 
as a child witnessing her brother accidentally kill her 
cousin with a shotgun and made reference to rebuffing sexual 
advances of an uncle.

Service personnel records show good conduct awards and 
promotions during and after the time of alleged sexual 
assaults.  The Walter Reed Army Medical Center records noted 
a 1986 Article 15 (disciplinary action) for being late to 
duty station because of drugs.  The veteran has also written 
statements and testified about alleged sexual assault while 
in the military.  There is a lay statement corroborating one 
fact in the veteran's testimony.

VA regulation prescribes that considerable care be taken in 
development and adjudication of claims for service connection 
for PTSD based on personal assault, including obtaining a 
medical opinion whether evidence indicates that a personal 
assault occurred.  38 C.F.R. § 3.304(f)(3).  This case 
warrants obtaining such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete and legible copy of 
the discharge summary from Sentra Health 
System Norfolk General Hospital for the 
admission of January 1 to 6, 2000, and 
Associate any information obtained with 
the claims file.



2.  Schedule the veteran for VA 
psychiatric examination with careful 
review of the claims file to address two 
points:

*	Does the veteran have a depressive 
disorder?
*	Is it less than, equal to, or greater 
than 50 percent likely that the 
veteran's service-connected low back 
condition has caused or aggravated 
any depressive disorder?

*	Provide an opinion whether the 
evidence indicates that it is less 
than, equal to, or greater than 50 
percent likely that one or more of 
the alleged sexual assaults in 
service occurred based on review in 
the claims file comprising the 
veteran's statements and testimony of 
April 2000, August 2002, and April 
2006; the July 2004 lay statement of 
P.G.; service medical records and 
clinical records from Walter Reed 
Army Medical Center, service 
personnel records; and VA inpatient 
and outpatient records of 1999 to 
2004.

3.  Readjudicate the claim for service 
connection for depression on a direct or 
secondary basis and for service connection 
for PTSD.  If either claim remains denied, 
provide the appellant and her 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


